—Order, Supreme Court, New York County (Lorraine Miller, J.), entered June 2, 1999, which denied defendant’s motion seeking renewal of its summary judgment motion, unanimously reversed, on the law, without costs, the motion granted, and the complaint dismissed. The Clerk is directed to enter judgment in favor of defendant dismissing the complaint. Appeal from order, same court and Justice, entered September 29, 1998, which denied defendant’s summary judgment motion, unanimously dismissed, without costs, as academic.
On this appeal, it is uncontroverted that defendant is an affiliate of Rockefeller Group, Inc. (RGI), and, as such, was protected by an order of the Southern District Bankruptcy Court. That order permanently enjoined the commencement of any action against RGI and its affiliates. Plaintiffs have failed to present a basis for concluding that this injunction does not apply to this action. Accordingly, dismissal of plaintiffs’ action was required. In view of our disposition of this appeal, we do not reach a determination as to whether summary judgment was otherwise warranted on the merits. Concur — Nardelli, J. P., Mazzarelli, Lerner and Friedman, JJ.